vance l wadleigh petitioner v commissioner of internal revenue respondent docket no 10783-07l filed date r issued a notice_of_intent_to_levy on p’s pension income to collect p’s unpaid federal_income_tax for p timely requested a hearing under sec_6330 i r c at the hearing p argued his liability for the unpaid federal_income_tax was discharged in his bankruptcy the notice_of_intent_to_levy was invalid because his pension was not yet in payout status and a prior notice_of_levy for a similar amount of unpaid tax was issued and later released r’s office of appeals determined that the proposed levy could proceed p contends the appeals_office abused its discretion held the sec_6321 i r c lien that attached to p’s interest in his pen- sion was not discharged by his bankruptcy because his interest in his pension was excluded from his bankruptcy_estate pursuant to u s c sec_541 held further although p’s discharge_in_bankruptcy relieved him of personal liability for the unpaid federal_income_tax the discharge does not prevent r from collecting p’s unpaid federal_income_tax in rem by levy on p’s pension income notwith- standing r’s failure_to_file a valid notice_of_federal_tax_lien with respect to the federal_income_tax liability held further although r may not enforce a levy on p’s interest in his pension until the pension enters payout status r’s notice_of_intent_to_levy is not invalid merely because it was mailed to p months before p’s pension entered payout status held verdate 0ct date jkt po frm fmt sfmt v files wadle sheila wadleigh v commissioner further r’s release of a prior levy does not release the sec_6321 i r c lien that r held with respect to p’s interest in his pension held further r’s office of appeals verified that the requirements of any applicable law and administrative procedure had been satisfied and considered all of p’s argu- ments however because the appeals_office assumed that p’s wage income would continue after p started receiving his pen- sion without any support in the administrative record for the assumption we shall exercise our discretion to remand this case to the appeals_office for further proceedings john a strain for petitioner spencer t stowe for respondent opinion marvel judge pursuant to sec_6330 sec_1 petitioner seeks review of respondent’s determination to sustain a pro- posed levy on petitioner’s interest in his pension the levy relates to petitioner’s unpaid federal_income_tax liability the issue for decision is whether respondent abused his discretion when he sustained the proposed levy to resolve this issue we must first decide whether a sec_6321 lien that was not perfected by the filing of a valid notice_of_federal_tax_lien nftl may be enforced by a levy on peti- tioner’s pension income after petitioner’s personal liability for the unpaid tax has been discharged in bankruptcy background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts is incorporated by this reference on the date he filed his petition petitioner resided in california on date respondent recorded an nftl purport- edly relating to petitioner’ sec_2001 tax_liability when the nftl was recorded petitioner had not yet filed hi sec_2001 federal_income_tax return in fact respondent intended to issue the nftl with respect to petitioner’s federal_income_tax liability but identified the wrong year on the nftl and recorded it in error respondent has since withdrawn the nftl the record contains no evidence that respondent unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner’s federal_income_tax liability is not at issue verdate 0ct date jkt po frm fmt sfmt v files wadle sheila united_states tax_court reports recorded any other nftl with respect to petitioner’ sec_2001 tax_liability on or about date petitioner filed a form_1040 u s individual_income_tax_return petitioner reported a balance due on the return but did not pay the balance when he filed the return on date respondent assessed the tax_shown_on_the_return an addition_to_tax for failure to pay timely an addition_to_tax for failure to pay estimated_tax and interest petitioner has not paid the resulting liability collectively the tax_liability on date petitioner and his wife linda wadleigh filed a voluntary chapter bankruptcy petition in the u s bankruptcy court for the central district of cali- fornia on schedule b personal_property of the bankruptcy petition petitioner listed his interest in his honeywell pen- sion plan account pension however on schedule c prop- erty claimed as exempt schedule c of the bankruptcy peti- tion petitioner claimed the pension was exempt_property petitioner included the following statement on schedule c the interest in the honeywell pension_plan is claimed as exempt to the extent if any that said pension_plan is property of the estate and the claims of exemption include any increases in the value of debtors’ interests therein debtors contend that their interest in the honeywell plan are sic excluded from the bankruptcy_estate under u s c sec_541 504_us_753 as reflected on schedule c petitioner claimed his interest in the pension was excluded from the bankruptcy_estate pursuant to u s c sec_541 which provides a restriction on the transfer of a beneficial_interest of the debtor in a_trust that is enforceable under applicable non- bankruptcy law is enforceable in a bankruptcy case as interpreted in 504_us_753 alternatively petitioner claimed the pension wa sec_3 in 504_us_753 the supreme court held that a debt- or’s interest in a pension_plan which is subject_to the antialienation provision of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 sec d 88_stat_864 current version pincite u s c sec_1056 is a beneficial_interest in trust that is sub- ject to a restriction on transfer enforceable under applicable nonbankruptcy law and therefore a debtor may exclude his interest in the erisa-qualified pension_plan from his bankruptcy es- tate under u s c sec_541 and c for purposes of this opinion and consistent with the supreme court’s opinion in patterson v shumate supra the phrase erisa-qualified pension_plan means a qualified_plan that contains the antialienation clause required for quali- fication under erisa sec d u s c sec_1056 see 114_f3d_636 7th cir verdate 0ct date jkt po frm fmt sfmt v files wadle sheila wadleigh v commissioner exempt_property under u s c sec_522 and cal civ proc code sec_703 b e west if and to the extent the pension was properly includable in the bankruptcy_estate when petitioner filed for bankruptcy he was fully vested in his pension but the pension was not yet in payout status and did not contain a lump-sum or similar option that would have permitted petitioner to withdraw funds from the pen- sion before reaching retirement age petitioner’s right to receive monthly payments of dollar_figure under the pension matured on date on date petitioner received a discharge in the bankruptcy case petitioner’ sec_2001 federal_income_tax liability was included in the discharge on date respondent mailed petitioner a notice_of_intent_to_levy on petitioner’s pension income to collect peti- tioner’s unpaid federal liability on date however respondent withdrew the notice_of_intent_to_levy income_tax on date more than months before peti- tioner’s pension entered payout status respondent mailed petitioner a final notice-notice of intent to levy and notice of your right to a hearing notice_of_intent_to_levy both state and federal_law limit the amount a debtor may exempt in addition states may opt_out of the federal exemption scheme thereby limiting debtors who file for bankruptcy in those states to the exemptions provided under relevant state law u s c sec_522 583_f3d_614 9th cir pursuant to u s c sec_522 california has opted out of the exemption scheme pro- vided in the bankruptcy code cal civ proc code sec_703 west however cali- fornia has enacted an exemption scheme that mirror sec_11 u s c sec_522 with respect to pension and profit-sharing_plans see cal civ proc code sec_703 b e west which provides the following exemptions may be elected as provided in subdivision a the debtor’s right to receive any of the following e a payment under a stock bonus pension profit-sharing annuity or similar plan or con- tract on account of illness disability death age or length of service to the extent reasonably necessary for the support of the debtor and any dependent of the debtor unless all of the fol- lowing apply i that plan or contract was established by or under the auspices of an insider that employed the debtor at the time the debtor’s rights under the plan or contract arose ii the payment is on account of age or length of service iii that plan or contract does not qualify under sec_401 sec_403 sec_403 sec_408 or sec_408a of the internal_revenue_code_of_1986 verdate 0ct date jkt po frm fmt sfmt v files wadle sheila united_states tax_court reports with respect to petitioner’ sec_2001 tax_liability the notice_of_intent_to_levy stated in pertinent part as follows you have received a discharge under chapter of the bankruptcy code thus you are relieved from personal liability for the following tax liabil- ities kind of tax period amount including penalties and interest 1040-income dollar_figure as of however at least one notice_of_federal_tax_lien for the above tax liabil- ities was properly filed before your bankruptcy despite your relief from personal liability the federal tax_liens remain attached to your prepetition property and the irs is permitted to take collection action based on these federal tax_liens against your prepetition property at any time within the period permitted by law for collection of the tax also the service can pursue administrative collection from property excluded from the bank- ruptcy estate based solely on its statutory lien this letter is your notice of our intent to levy against prepetition property under internal_revenue_code irc sec_6331 and your right to receive appeals consideration under sec_6330 prepetition property is property that you held prior to your bankruptcy filing that was not sold or liquidated by the chapter trustee for the pay- ment of your debts prepetition property includes three types of property property you exempted from the bankruptcy_estate under sec_522 of the bankruptcy code property abandoned by the bankruptcy trustee under sec_554 of the bankruptcy code and property excluded from the bankruptcy_estate under applicable law as opposed to property you exempted from the bankruptcy_estate an example of excluded_property is an interest in a sec_401 plan or other employer-sponsored plan that meets the requirements of the employee_retirement_income_security_act_of_1974 erisa although the notice_of_intent_to_levy does not expressly identify the pension the parties have stipulated that the pension is the prepetition property on which respondent plans to enforce his levy neither party disputes that the pension is to be paid pursuant to a qualified_plan under the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 or that the plan is subject_to the antialienation provision of erisa sec d 88_stat_864 current version pincite u s c sec_1056 verdate 0ct date jkt po frm fmt sfmt v files wadle sheila wadleigh v commissioner collection action respondent’s proposed on or about date petitioner timely filed a form request for a collection_due_process_hearing objecting to the proposed levy petitioner did not challenge the existence or amount of the tax_liability instead petitioner raised five contentions relating to the appropriate- ness of respondent had issued a levy notice for a similar amount on date and released the levy on date the notice_of_intent_to_levy referenced the same retirement payments addressed in the date release and was inconsistent as to the tax_year and amount due petitioner had not received an analysis regarding what property if any secured respondent’s claim on peti- tioner’s discharged taxes because petitioner’s pension was not property to which petitioner was entitled at the time of the bankruptcy filing the pension was not property to which respondent’s lien could attach and petitioner’s liability for the unpaid federal_income_tax was discharged in bankruptcy on date adlai climan mr climan a settlement officer in the internal_revenue_service irs office of appeals was assigned to handle petitioner’s sec_6330 hearing during a conversation with mr climan that was part of the hearing process petitioner argued that respondent could not levy on petitioner’s pension income because hi sec_2001 tax_liability was discharged in bankruptcy and respondent had released a similar levy on petitioner’s interest in his pension peti- tioner did not propose any collection alternatives such as an offer-in-compromise or an installment_agreement or provide any financial information such as a form 433-a collection information statement for wage earners and self-employed individuals after his conversation with petitioner mr climan reviewed form_4340 certificate of assessments payments and other specified matters for petitioner’ sec_2001 taxable page of the notice_of_intent_to_levy states that the amount due including additions to tax and interest was dollar_figure as of date and page states that the total amount owed as of date was dollar_figure petitioner asserts the notice is inconsistent with transcripts respondent mailed to him in date the record does not disclose when the conversation occurred nor does it indicate whether the conversation was by telephone or in person petitioner maintains he was never asked to provide financial information respondent counters that petitioner was asked for such information regardless the parties do not dispute that petitioner did not submit financial information during the sec_6330 hearing verdate 0ct date jkt po frm fmt sfmt v files wadle sheila united_states tax_court reports year reviewed financial information contained in petitioner’s federal_income_tax returns and consulted the applicable national and local standards from this informa- tion mr climan calculated petitioner’s ability to pay the tax_liability in making his calculations mr climan assumed that petitioner would continue to work for the same compensation he had earned in mr climan calculated petitioner’s monthly income by dividing the wage income reported on petitioner’s return by from his calcula- tions mr climan determined petitioner has more than sufficient income to live on and attachment of the pension income will not create a financial hardship the proposed levy was necessary for payment of the subject liability and the proposed levy would balance the government’s need to collect the tax with petitioner’s legitimate concern that any collection action be no more intrusive than necessary accordingly mr climan determined that the proposed levy should be sustained on date the office of appeals issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy the notice_of_determination was accompanied by an appeals case memo memorandum in which the appeals_office briefly explained its decision with respect to the filing of an nftl the memorandum stated as follows notices of federal_tax_lien were filed as follows date recorded a severe error has been committed by collection as regards this nftl this nftl actually pertains to the year but the employee filing the lien apparently entered the wrong year in the computer- ized request the assessment_date on this nftl for shows a sec_11 this is the assessment_date for the see above this nftl for shows a recording date prior to the assessment_date of the return for this nftl is to be withdrawn or corrected to properly show the year as it was improperly filed this however is not the subject of this cdp hearing in the section of the memorandum devoted to specific issues the appeals_office provided the following explanation regarding its conclusion that respondent may pursue peti- tioner’s pension verdate 0ct date jkt po frm fmt sfmt v files wadle sheila wadleigh v commissioner the government may not attach any of wadleigh’s future earnings or assets he has retained after the bankruptcy discharge for the years and the government however is not precluded from attaching or levying assets excluded from the bankruptcy in this case wadleigh’s pension_plan see usc sec_541 certain retirement savings accounts or pen- sion plans may be excluded from the bankruptcy_estate this issue has been discussed in tnt and irm in that it is not even required that a notice_of_federal_tax_lien be filed for the government to be allowed to proceed in this fashion nftls were filed in wadleigh’s case thus the government may proceed against wadleigh’s pension income for both of the years and and the issuance of the letter regarding is appropriate petitioner timely filed a petition with this court asking us to review the appeals office’s determination i sec_6330 discussion the commissioner may not levy on a taxpayer’s property or rights to property unless he has first notified the taxpayer in writing of his right to request a hearing under sec_6330 sec_6330 if the taxpayer requests a hearing under sec_6330 hereinafter hearing the hearing shall be conducted by an impartial officer_or_employee of the irs office of appeals sec_6330 at the hearing the tax- payer may raise any relevant issue relating to the commis- sioner’s proposed collection activity including appropriate spousal defenses challenges to the appropriateness of collection action and offers of collection alternatives sec_6330 114_tc_604 114_tc_176 the taxpayer may challenge the existence or amount of the underlying tax_liability only if the taxpayer did not receive a notice_of_deficiency for such liability or did not otherwise have an opportunity liability sec_6330 to dispute the following a hearing the appeals_office must issue a notice_of_determination regarding the validity of the proposed collection action in making the determination the appeals_office must take into consideration verification pre- sented by the secretary that the requirements of applicable verdate 0ct date jkt po frm fmt sfmt v files wadle sheila united_states tax_court reports law and administrative procedure have been met rel- evant issues raised by the taxpayer and whether the pro- posed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concerns regarding the intrusiveness of the proposed collec- tion action sec_6330 ii standard of review we have jurisdiction to review a notice_of_determination sec_6330 if the validity of the underlying tax_liability was properly at issue in the hearing we review the deter- mination regarding liability de novo sego v commissioner supra pincite goza v commissioner supra pincite we review any other determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite a determination will not constitute an abuse_of_discretion unless it is arbitrary capricious or without sound basis in fact or law see 121_tc_111 if commissioner’s determination based on erroneous legal interpretation determination may be set_aside as abuse_of_discretion 112_tc_19 petitioner did not challenge the existence or amount of hi sec_2001 tax_liability at his hearing or at trial however he does challenge the determination to proceed with collection in challenging the determination petitioner has raised several issues that require us to decide the legal effect of the sec_6321 statutory lien during and after a bankruptcy proceeding and related legal questions when we are faced with a ques- tion of law the standard of review has no impact on our analysis because under either standard an erroneous legal determination must be rejected 124_tc_69 swanson v commissioner supra pincite even if we characterize the applicable standard of review as abuse_of_discretion we do not uphold a discre- tionary determination that is infected by a material error of law kendricks v commissioner supra pincite swanson v commissioner supra pincite verdate 0ct date jkt po frm fmt sfmt v files wadle sheila wadleigh v commissioner iii scope of review when reviewing a notice_of_determination for abuse_of_discretion under sec_6330 we have held that in some circumstances we may consider evidence that was presented at trial but was not included in the administrative record 123_tc_85 revd 439_f3d_455 8th cir respondent invites us to overrule our opinion in robinette and limit our review to the administrative record we decline respondent’s invitation to overrule our holding in robinette because the scope of review does not materially affect the outcome at this time given our conclusion to remand this case for further proceedings iv bankruptcy the sec_6321 lien and the sec_6331 levy before turning to our review of respondent’s notice_of_determination we must first examine the scope of the sec_6321 lien the effect of a discharge_in_bankruptcy on an otherwise valid sec_6321 lien where the commissioner fails to file a valid nftl and the commissioner’s ability to levy pursuant to sec_6331 on property that is subject_to a sec_6321 in order to determine whether respondent may levy on petitioner’s interest in his pension lien a sec_6321 if any person liable to pay any_tax neglects or refuses to pay the tax upon notice_and_demand the amount of the tax together with any costs penalties and interest shall be a lien in favor of the united_states on all property and rights to property belonging to the taxpayer sec_6321 sec_301_6321-1 proced admin regs a person’s liability to pay a tax is established by assessment which is the formal recording of a liability in the records of the commissioner sec_6201 sec_6203 the notice_and_demand requirement in sec_6321 refers to the action required by sec_6303 which provides that the commissioner as soon as practicable and within days of assessment must provide written notice stating the amount of the liability and demanding payment thereof to each person liable for the unpaid tax when a taxpayer fails to pay an assessed tax_liability after receiving a notice_and_demand for payment the sec_6321 verdate 0ct date jkt po frm fmt sfmt v files wadle sheila united_states tax_court reports lien arises by operation of law and continues until the liability is satisfied or becomes unenforceable by lapse of time sec_6322 the sec_6321 lien attaches to all prop- erty and rights to property belonging to the taxpayer including property acquired by the taxpayer after the lien arises sec_6321 326_us_265 an unqualified right to receive property in the future is itself a property right to which the sec_6321 lien attaches see 472_us_713 27_f3d_365 9th cir however the sec_6321 lien is not valid against a purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until an nftl has been filed sec_6323 petitioner filed a federal_income_tax return on date that showed a federal_income_tax liability and a balance due respondent assessed the liability and issued a timely notice_and_demand for payment on sep- tember by reason of the above a sec_6321 lien attached to all of petitioner’s property including his pension income notwithstanding that the pension had not yet entered payout status see sec_6321 however respondent never filed a valid nftl with respect to petitioner’ sec_2001 fed- eral income_tax_liability respondent concedes the nftl was recorded in error and withdrawn and we infer from the record that respondent did not subsequently file a valid nftl with respect to the tax_liability we find therefore that respondent has only a sec_6321 lien with respect to peti- tioner’ sec_2001 tax_liability b the effect of bankruptcy on a sec_6321 lien the purpose of bankruptcy is to give the debtor a fresh_start by discharging many of the debtor’s liabilities 116_tc_87 when a bank- ruptcy court enters a discharge order in a bankruptcy pro- ceeding the debtor is discharged from personal liability for all dischargeable debts u s c sec a how- ever liens and other secured interests generally survive bankruptcy 500_us_291 the sec_6321 lien is sometimes called a secret_lien because it arises by operation of law without any public filing requirement hult v commissioner tcmemo_2007_302 verdate 0ct date jkt po frm fmt sfmt v files wadle sheila wadleigh v commissioner thus a discharge_in_bankruptcy will not necessarily prevent the postdischarge enforcement of a valid prepetition lien on any prepetition property of the debtor that survived the bankruptcy 901_f2d_744 9th cir a bankruptcy discharge extinguishes only one mode of enforcing a claim-namely an action against the debtor in personam-while leaving intact another-namely an action against the debtor in rem 501_us_78 122_tc_287 we must examine whether peti- tioner’s pension interest was prepetition property that sur- vived the bankruptcy and whether the sec_6321 lien that was not perfected by the filing of a valid nftl is a valid prepetition lien that survived the bankruptcy the filing of a petition in bankruptcy automatically creates a bankruptcy_estate consisting of all legal or equitable interests of the debtor in property as of the commencement of the case u s c sec_541 the bankruptcy_estate includes all of the debtor’s prepetition property and rights to property except property excluded from the estate under u s c sec_541 title u s c sec_541 as interpreted in patterson v shumate u s pincite permits a debtor to exclude an interest in an erisa- qualified_pension plan from his bankruptcy_estate in patterson v shumate u s pincite the supreme court held that a debtor may ex- clude his interest in an erisa-qualified pension_plan from the bankruptcy_estate the bankruptcy trustee in patterson argued that the court’s holding rendered u s c sec_522 superfluous but the court rejected the argument observing that u s c sec_522 exempts from the bankruptcy_estate a much broader category of interests than u s c sec c excludes we have located only one opinion by a court_of_appeals that has addressed the issue of whether the exclusion of an erisa-qualified pension interest from a bankruptcy_estate is man- datory or permissive in 428_f3d_893 9th cir the court_of_appeals for the ninth circuit held that the exclusion of such a pension from a debtor’s bank- ruptcy estate was permissive rather than mandatory if exclusion is permissive then it is logical to assume that the debtor must decide in a bankruptcy proceeding whether the debtor will ex- clude or exempt an erisa-qualified pension interest excluding or exempting such an interest may have substantially different consequences particularly with respect to unpaid federal tax_liabilities see eg madigan using unfiled dischargeable tax_liens to attach to erisa- qualified_pension plan interests after patterson v shumate bankr dev j we note however that several courts have held that an erisa-qualified pension_plan that is listed as exempt_property on schedule c of the debtor’s bankruptcy petition is excluded from a debtor’s bankruptcy_estate notwithstanding the debtor’s listing of the pension as exempt prop- erty see eg ostrander v lalchandani bankr bankr 1st cir 558_fsupp2d_774 n d ohio in re wilson bankr bankr w d n c rich v united_states bankr bankr n d okla if debtor’s retirement_plan is erisa qualified it is excluded from the bankruptcy es- tate affd per order n d okla date in re hanes bankr bankr e d continued verdate 0ct date jkt po frm fmt sfmt v files wadle sheila united_states tax_court reports title u s c sec_522 allows a debtor to exempt from his bankruptcy_estate a personal_residence a car certain prop- erty used in a trade_or_business retirement_funds and cer- tain other assets to ensure that the debtor has at least some property with which to make a fresh_start carlson v commissioner supra pincite exempt_property initially is part of the debtor’s bankruptcy_estate see 503_us_638 but is removed from the bankruptcy_estate and is therefore unavailable to satisfy creditors’ claims for the benefit of the debtor as a result of the debtor’s exemption 513_f3d_318 1st cir property that is exempt from the bankruptcy_estate pursuant to u s c sec_522 is not avail- able to satisfy prepetition debts during or after the bank- ruptcy except debts secured_by liens that are not avoided in the bankruptcy and sec_6321 liens with respect to which an nftl has been filed u s c sec_522 therefore never subject unlike exempt_property which is part of a debtor’s bank- ruptcy estate but is unavailable to satisfy creditors’ claims excluded_property never becomes part of the bankruptcy_estate and the bank- ruptcy trustee’s or the debtor’s power to avoid the sec_6321 lien see u s irs v snyder 343_f3d_1171 9th cir 180_f3d_707 5th cir thus if a sec_6321 lien on excluded_property has not expired or become unenforceable under sec_6322 it survives the bankruptcy petitioner was granted a discharge_in_bankruptcy on date the discharge included petitioner’ sec_2001 tax_liability on schedule c of his bankruptcy petition peti- tioner contended that his pension was excluded from the bankruptcy_estate pursuant to u s c sec_541 and 504_us_753 alternatively petitioner claimed that his pension was exempt_property but only if and to the extent that his pension was includable in the bankruptcy_estate on the basis of the record before us and our review of u s c sec_541 we conclude that peti- to is va we also note that there is no formal procedure within the bankruptcy process to clar- ify what property is excluded at least one court has commented on the confusion that results from this lack of clarity see in re stevens bankr n bankr e d ark the commissioner has taken the position that a notice_of_federal_tax_lien need not be on file to pursue collection against assets excluded from the bankruptcy_estate internal rev- enue manual irm pt date verdate 0ct date jkt po frm fmt sfmt v files wadle sheila wadleigh v commissioner tioner’s pension was properly excludable from his bankruptcy_estate under u s c sec_541 and patterson v shumate supra pincite and that petitioner excluded the pen- sion from his bankruptcy_estate as a result the sec_6321 lien that attached to the pension before bankruptcy contin- ued to attach to petitioner’s interest in his pension even after petitioner’s personal liability for hi sec_2001 tax_liability was discharged in bankruptcy c sec_6331 sec_6331 provides sec_6331 authority of secretary -if any person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for the secretary to collect such tax by levy upon all property and rights to property except such property as is exempt under sec_6334 belonging to such person or on which there is a lien the notice_and_demand requirement in sec_6331 is satisfied if the commissioner issues a written notice of unpaid tax_liability and demand for payment and the notice is given to the taxpayer in person left at the taxpayer’s dwelling or usual place of business or sent via certified or registered mail to the taxpayer’s last_known_address sec_6331 once the commissioner has assessed a federal tax_liability and given the requisite notice he may collect the unpaid tax by levy on all property and rights to property belonging to the taxpayer see sec_6331 however the commissioner must stand in the taxpayer’s shoes he acquires through levy only those property rights that the taxpayer himself pos- sesses 476_f3d_1041 9th cir thus if the commissioner levies on a taxpayer’s pen- sion he will receive property from the levy only if the pension is already in payout status or the taxpayer has the right to demand a lump-sum_distribution of his pension interest id see also u s irs v snyder supra pincite irs cannot outside bankruptcy enforce its lien on debtor’s interest in erisa-qualified plan until plan enters payout status none of the sec_6334 exemptions is relevant to the instant case verdate 0ct date jkt po frm fmt sfmt v files wadle sheila united_states tax_court reports v review of appeals office’s determination a compliance with law and administrative procedure sec_6330 requires the hearing officer to obtain verification from the secretary that the requirements of applicable law and administrative procedure have been met the record shows that mr climan verified the following petitioner had an unpaid federal_income_tax liability for respondent properly assessed petitioner’ sec_2001 tax_liability as required by sec_6203 respondent timely mailed petitioner a notice_and_demand for payment as required by sec_6303 petitioner neglected or refused to pay hi sec_2001 liability and respondent mailed petitioner a notice_of_intent_to_levy and a notice of his right to request a hearing as required by sec_6330 and sec_6331 mr climan correctly concluded that petitioner’ sec_2001 tax_liability had been discharged in bankruptcy and that respondent was barred from attaching any of petitioner’s future earnings or postpetition assets to satisfy the liability however mr climan also determined that respondent was not precluded from levying on any prepetition property that was excluded from petitioner’s bankruptcy_estate in this case petitioner’s pension failed to petitioner contends that respondent follow applicable law and administrative procedure specifically petitioner argues that respondent failed to follow the step-by- step instructions provided in the internal_revenue_manual before levying on money accumulated in a pension or retire- ment plan see administration internal_revenue_manual irm cch pt at big_number big_number date a review of relevant in ascertaining the procedures the irs expects its employees to follow in deciding whether to levy on a taxpayer’s interest in a pension_plan or other retirement account irm provisions instructive is although this court has held that procedures set forth in the irm do not have the force or effect of law and a failure to adhere to irm procedures does not rise to the level of a con- stitutional violation see eg 88_tc_794 checks ob- tained in violation of irm not a constitutional violation requiring suppression 79_tc_185 failure to abide by irm procedures not a violation of due process and that the irm does not create enforceable rights for taxpayers see 447_f3d_706 9th cir affg tcmemo_2004_13 sec_6330 specifically requires that the appeals officer at the sec_6330 hearing shall obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met more- over sec_6330 provides that the determination by an appeals officer under sec_6330 verdate 0ct date jkt po frm fmt sfmt v files wadle sheila wadleigh v commissioner the irm serves as the single official source of irs ‘instruc- tions to staff ’ relating to the administration and operation of the service irm pt date it pro- vides a central repository of uniform guidelines on operating policies and procedures for use by all irs offices id several provisions of the irm address the commissioner’s ability to levy on retirement income and retirement accounts administration irm cch pt at big_number date which applies to levies on retirement income directs irs employees to use discretion before levying retirement income but provides no specific guidance regarding how that discretion is to be exercised in contrast irm pt which covers money accumulated in a pension or retirement_plan as well as individual_retirement_arrangements iras and specifically does not cover levying retirement income directs irs employees to levy on assets accumulated in pen- sion or retirement accounts only after following detailed procedures id pt - at big_number big_number date the record establishes that mr climan exercised discre- tion as directed by irm pt although mr climan did not follow the detailed procedures set forth in irm pt - he was not required to do so the procedures set forth in irm pt apply only to situations in which the commissioner seeks to levy on money accumulated in pension or retirement accounts they do not apply to a pro- shall take into consideration the verification presented under sec_6330 because petitioner has questioned whether mr climan followed applicable irm procedures in making his deter- mination we examine the irm procedures however because we conclude that the appeals of- fice met the verification requirement of sec_6330 we need not and do not decide whether the procedures described in the irm are administrative procedures that come within the verification requirement of sec_6330 before its amendment in administration irm cch pt at big_number date stated in pertinent part as follows the irm outlines business rules and administrative procedures and guidelines used by the agen- cy to conduct business it contains policy direction and delegations of authority that are nec- essary to carry out irs responsibilities to administer tax law and other legal provisions the business rules operating guidelines and procedures and delegations guide managers and em- ployees in carrying out day to day responsibilities emphasis added with respect to retirement accounts that are excluded from the bankruptcy_estate admin- istration irm cch pt at big_number date states that the irs may levy on such accounts to collect taxes discharged in bankruptcy if an nftl was filed before the bankruptcy and it instructs employees to consider levying on retirement accounts if there is no other_property that survived the bankruptcy however irm pt also contains the following note where no notice_of_federal_tax_lien was filed before bankruptcy it is not settled whether the irs can levy to collect discharged taxes from excluded retirement accounts counsel should be consulted in such situations verdate 0ct date jkt po frm fmt sfmt v files wadle sheila united_states tax_court reports posed levy on payments from a pension_plan that constitute retirement income to the recipient the proposed levy is directed to petitioner’s retirement income we therefore con- clude that the appeals_office obtained verification that the requirements of all applicable law and administrative proce- dure had been met in accordance with sec_6330 and that it considered that verification in making its determina- tion as required by sec_6330 b consideration of petitioner’s arguments petitioner raised five contentions in his form which we can condense into three core arguments respondent’s proposed levy was invalid because a previous levy on peti- tioner’s pension was released petitioner’ sec_2001 federal_income_tax liability was discharged in petitioner’s bank- ruptcy and the proposed levy was invalid because it was made before petitioner’s pension entered payout status all three arguments are unavailing a release_of_levy does not release the underlying lien on petitioner’s pension petitioner’s first argument confuses the lien that arises under sec_6321 with respondent’s ability to levy pursuant to sec_6331 the lien on petitioner’s pension arose when petitioner’ sec_2001 federal_income_tax liability was assessed and petitioner failed to pay the liability upon notice_and_demand see sec_6321 the lien was not released when peti- tioner’ sec_2001 tax_liability was discharged in bankruptcy because the bank- ruptcy estate see supra pp nor was the lien released by respondent’s withdrawal of any prior levy notices see sec_6322 the pension was excluded from petitioner’s discharge_in_bankruptcy did not prevent respondent from levying on petitioner’s prepetition assets that remained subject_to respondent’s sec_6321 lien petitioner’s second argument fails because as discussed above a discharge_in_bankruptcy shields a debtor from per- sonal liability with respect to discharged debts but does not prevent the commissioner from proceeding in rem against verdate 0ct date jkt po frm fmt sfmt v files wadle sheila wadleigh v commissioner any prepetition assets of the debtor that survived the bank- ruptcy and remain subject_to a valid sec_6321 lien see supra pp in the case of exempt_property the sec_6321 lien survives the bankruptcy where pursuant to sec_6323 the commissioner filed an nftl before the bankruptcy in the case of excluded_property the lien sur- vives the bankruptcy whether or not the commissioner filed an nftl see supra pp because petitioner’s pension was excluded from his bankruptcy_estate the sec_6321 lien remains attached to the pension notwithstanding respondent’s failure to properly record an nftl accordingly respondent may collect petitioner’s unpaid tax_liability in rem by levying on petitioner’s pension income even though petitioner’s personal liability for the unpaid federal_income_tax was discharged in bankruptcy respondent’s notice_of_levy was valid we reject petitioner’s final argument because respondent did not levy prematurely in fact respondent has not yet levied on petitioner’s pension income the only thing respondent has done is to issue a notice_of_intent_to_levy pursuant to sec_6330 petitioner’s argument confuses the notice_of_intent_to_levy under sec_6330 with the levy itself petitioner is correct that respondent could not have withdrawn funds from petitioner’s pension until it entered payout status on date but we are unaware of any authority holding that a notice_of_intent_to_levy on pen- sion income that is mailed to a taxpayer pursuant to sec_6330 before the pension has entered payout status is improper let alone invalid and we can discern no restriction in sec_6330 that prevents the commissioner from issuing a notice_of_intent_to_levy once the commissioner has identi- fied an appropriate levy source even if the notice_of_intent_to_levy is issued before the date when the actual levy may commence to reach payments from the plan in this case the date when petitioner’s pension enters payout status verdate 0ct date jkt po frm fmt sfmt v files wadle sheila united_states tax_court reports c balancing the need for efficient collection_of_taxes with the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 requires a hearing officer to balance the commissioner’s obligation to collect a validly assessed but unpaid tax_liability against a taxpayer’s legitimate con- cern that the collection action may be too intrusive we review for abuse_of_discretion the hearing officer’s determina- tion regarding the appropriate balance as discussed above the irm states that a hearing officer must exercise discretion in determining whether to levy on a taxpayer’s retirement income but does not tell the hearing officer how to exercise that discretion administration irm cch pt at big_number date mr climan chose to exercise his discretion by examining whether a levy on petitioner’s retirement income would cause economic hardship our problem with that determination arises from the method mr climan used to analyze whether economic hardship would result from the levy income including wage mr climan calculated petitioner’s income as if petitioner would continue to have income from wages after he started to receive his pension specifically mr climan took peti- tioner’s reported income from petitioner’s federal_income_tax return and divided the figure by to arrive at an average monthly income figure he then calculated petitioner’s allowable expenses by extracting information from petitioner’s federal_income_tax returns and consulting the applicable national and local standards he then calculated petitioner’s net monthly income by subtracting petitioner’s average allowable monthly expenses from petitioner’s average monthly income the problem that is readily apparent from this method- ology is that mr climan assumed petitioner would continue to work after he started to receive his pension income in date mr climan did not assume in making his income calculations that petitioner would retire and there is nothing in the administrative record to explain why he made that assumption the administrative record contains no indication that petitioner would continue to work for com- pensation after date without that information in the administrative record or at a minimum without some verdate 0ct date jkt po frm fmt sfmt v files wadle sheila wadleigh v commissioner evidence in the administrative record that the information was requested and not provided we simply cannot evaluate whether the appeals_office abused its discretion petitioner suggests on brief that his dollar_figure monthly pen- sion payment has become a lifeline and that he will face economic hardship if he is denied this income stream we are unwilling to dismiss petitioner’s concern without some information in the administrative record to confirm that the hearing officer asked petitioner whether he would con- tinue to work for compensation after he started to receive his pension and to submit financial information to show his financial situation as of date when he became entitled to his pension income we may under certain circumstances remand a case to the commissioner’s appeals_office while retaining jurisdiction see 117_tc_183 the resulting sec_6330 hearing on remand provides the par- ties with an opportunity to complete the initial sec_6330 hearing while preserving the taxpayer’s right to receive judicial review of the ultimate administrative determination drake v commissioner tcmemo_2006_151 affd 511_f3d_65 1st cir because the administrative record is insufficient to enable us to properly evaluate whether the appeals_office abused its discretion in determining that a levy on petitioner’s pension income could proceed we shall remand this case to enable the parties to clarify and supple- ment the administrative record as appropriate vi conclusion we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit for the reasons identified above we will remand this case to the appeals_office for further proceedings consistent with this opinion respondent reserved objections to pars and of the stipulation of facts which relate to changes in petitioner’s health that have occurred since the appeals_office issued the notice_of_determination on remand respondent should consider information offered by petitioner re- garding his financial condition including any information regarding his medical_condition and costs that bear on his financial condition we shall reserve ruling on respondent’s objections until the appeals office’s review on remand is completed and a supplemental notice of deter- mination is issued verdate 0ct date jkt po frm fmt sfmt v files wadle sheila united_states tax_court reports to reflect the foregoing an appropriate order will be issued f verdate 0ct date jkt po frm fmt sfmt v files wadle sheila
